DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 June 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Robbins et al. (US 20200064631 A1, hereinafter, Robbins).
Regarding claims 1, 13, 14 and 15, Robbins teaches a method, non-transitory computer-readable storage medium storing instructions executed by a head-mounted device (Fig. 31, [0083], a system memory 3104, including RAM (random access memory) 3106 and ROM (read only memory) 3108. mass storage device 3112 is connected to the processor 3102 through a mass storage controller (not shown) connected to the bus 3110.The mass storage device 3112 and its associated computer-readable storage media provide non-volatile storage for the architecture 3100),  and a system for a head-mounted device (Abstract, Figs. 1, 29, and 31, HMD device 100/2900) for updating an eye tracking model in relation to an eye (Abstract, Fig. 1, Eye monitoring sensors 135 are utilized to track movement of a user's eyes while the user operates the HMD device to determine a gaze position of the user's eyes. [0073] The HMD device 2900 may further include a gaze detection subsystem 2910 configured for detecting a direction of gaze of each eye of a user), wherein the head-mounted device comprises an eye tracking sensor (Fig. 1, [0041], Eye monitoring sensors 135. [0073], a gaze detection subsystem 2910), a processor, and a memory, said memory containing instructions executable by said processor ([0042], HMD device and executable by one or more processors, such as at a graphics processing unit (GPU) or the central processing unit (CPU). [0083] The architecture 3100 illustrated in FIG. 31 includes one or more processors 3102 (e.g., central processing unit, graphic processing units)), whereby said system and method operative to:
obtain, by means of the eye tracking sensor, first sensor data in relation to the eye (Fig. 1, [0041], Eye monitoring sensors 135. [0073] The HMD device 2900 may further include a gaze detection subsystem 2910 configured for detecting a direction of gaze of each eye of a user); 
move the eye tracking sensor in relation to the eye, wherein the eye tracking sensor is moved after obtaining the first sensor data ([0059-0060], FIG. 21 shows an illustrative diagram in which the eye monitoring sensors 135 are re-positioned.  The eye monitoring sensors may be adjusted by re-positioning a lens of the sensor or by sliding on movable tracks which are powered to move in two directions forward and back); 
obtain, by means of the eye tracking sensor, second sensor data in relation to the eye, wherein the second sensor data are obtained after moving the eye tracking sensor ([0041], Eye monitoring sensors 135 can include an optical sensor such as a video camera which picks up the user's pupil to determine its relative location.  [0059-0060] teaches a process in which the eye monitoring sensors 135 are re-positioned.  Examiner notes a video camera which takes continuous image data will take first and second sensor data before and after re-positioning); and		
 update the eye tracking model in relation to the eye based on the first sensor data and the second sensor data (Abstract, Fig. 1, Eye monitoring sensors 135 are utilized to track movement of a user's eyes while the user operates the HMD device to determine a gaze position of the user's eyes. Examiner notes the movement tracking discloses the claimed “updating”).
Regarding claim 2, Robbins teaches wherein the eye tracking sensor is movably arranged in the head-mounted device ([0059-0060], FIG. 21 shows an illustrative diagram in which the eye monitoring sensors 135 are re-positioned.  The eye monitoring sensors may be adjusted by re-positioning a lens of the sensor or by sliding on movable tracks which are powered to move in two directions forward and back).
Regarding claim 5, Robbins teaches wherein the eye tracking sensor is arranged in relation to a display movably arranged in the head-mounted device, such that the eye tracking sensor is moved in relation to the eye by moving the display in the head-mounted device in relation to the eye (Fig. 29, As the user moves his/her head the display and the eye tracking sensor move relative to the eye).
Regarding claim 6, Robbins teaches the first sensor data represent a first image of the eye and the second sensor data represent a second image of the eye ([0041], Eye monitoring sensors 135 can include an optical sensor such as a video camera which picks up the user's pupil to determine its relative location.  [0059-0060] teaches a process in which the eye monitoring sensors 135 are re-positioned.  Examiner notes a video camera which takes continuous image data will take first and second sensor data before and after re-positioning), wherein the movement is such that an angle between the eye tracking sensor and the eye is changed ([0059-0060], FIG. 21 shows an illustrative diagram in which the eye monitoring sensors 135 are re-positioned.  The eye monitoring sensors may be adjusted by re-positioning a lens of the sensor or by sliding on movable tracks which are powered to move in two directions forward and back), and wherein updating the eye tracking model further comprises:
 identifying a position of a feature of the eye in the first image ([0041], Eye monitoring sensors 135 can include an optical sensor such as a video camera which picks up the user's pupil to determine its relative location); 
identifying a position of the feature of the eye in the second image ([0041], Eye monitoring sensors 135 can include an optical sensor such as a video camera which picks up the user's pupil to determine its relative location); 
determining a distance from the eye tracking sensor to the feature of the eye based on the position of the feature of the eye in the first image, the position of the feature of the eye in the second image, and the movement of the eye tracking sensor ([0041], The pupil's location may be identified according to various axes in which xyz coordinates or xy coordinates of the user's pupil can be identified); and 
updating the eye tracking model in relation to the eye based on the determined distance ([0041] Eye monitoring sensors 135 can include hardware configured to monitor the user's eyes by detecting a location of the user's pupils and identifying a corresponding position on the display of the HMD device).
Regarding claim 7, Robbins teaches further moving the eye tracking sensor in relation to the eye, wherein the eye tracking sensor is further moved after obtaining the second sensor data ([0059-0060], FIG. 21 shows an illustrative diagram in which the eye monitoring sensors 135 are re-positioned.  The eye monitoring sensors may be adjusted by re-positioning a lens of the sensor or by sliding on movable tracks which are powered to move in two directions forward and back. Examiner notes the sensor can be moved any number of times after obtaining eye tracking); and 
obtaining, by means of the eye tracking sensor, third sensor data in relation to the eye, wherein the third sensor data are obtained after further moving the eye tracking sensor, wherein the updating of the eye tracking model in relation to the eye is further based on the third sensor data ([0041] Eye monitoring sensors 135 can include hardware configured to monitor the user's eyes by detecting a location of the user's pupils and identifying a corresponding position on the display of the HMD device).
Regarding claim 8, Robbins teaches the movement of the eye tracking sensor is a known movement([0059-0060], FIG. 21 shows an illustrative diagram in which the eye monitoring sensors 135 are re-positioned.  The eye monitoring sensors may be adjusted by re-positioning a lens of the sensor or by sliding on movable tracks which are powered to move in two directions forward and back).
Regarding claim 9, Robbins teaches the movement of the eye tracking sensor is a translational movement in relation to the eye ([0059-0060], FIG. 21 shows an illustrative diagram in which the eye monitoring sensors 135 are re-positioned.  The eye monitoring sensors may be adjusted by re-positioning a lens of the sensor or by sliding on movable tracks which are powered to move in two directions forward and back).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (US 20200064631 A1, hereinafter, Robbins), as applied to claim 1 above, and further in view of Terrano et al. (US 20200409457 A1, hereinafter, Terrano).
Regarding claim 10, Robbins is not relied upon for teaching the eye tracking model is updated using a simultaneous localization and mapping, SLAM, algorithm.
Terrano teaches an eye tracking model is updated using a simultaneous localization and mapping, SLAM, algorithm ([0102]).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Robbin with Terrano such that an eye tracking model is updated using a simultaneous localization and mapping, SLAM, algorithm as Terrano’s a machine learning model can predict based on eye tracking information at an initial time, a change in an ability of a user to visually process an augmented reality element at a future time (Terrano, Abstract).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al. (US 20200064631 A1, hereinafter, Robbins), as applied to claim 1 above, and further in view of Model (US 20140211995 A1).
Regarding claim 11, Robbins is not relied upon for teaching the eye tracking model is parameterized by a cornea parameter indicative of a radius of curvature of a cornea of the eye of the user, and wherein the updating of the eye tracking model comprises updating a value of the cornea parameter.
Model teaches an eye tracking model is parameterized by a cornea parameter indicative of a radius of curvature of a cornea of the eye of the user, and wherein the updating of the eye tracking model comprises updating a value of the cornea parameter ([0115] Further, as described above, gaze estimation module 136 uses four eye/user-specific parameters of eye 12 to estimate point-of-gaze. Specifically, gaze estimation module 136 uses the radius of curvature of the cornea R).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Robbin with Model such that the eye tracking model is parameterized by a cornea parameter indicative of a radius of curvature of a cornea of the eye of the user as Model teaches this improves the estimation of a person's point-of-gaze by taking into account head or head mounted device rotation (Model, [0007]).
Regarding claim 12, Robbins is not relied upon for teaching the eye tracking model is parameterized by a pupil position parameter indicative of a pupil position of the eye of the user, and wherein the updating of the eye tracking model comprises updating a value of the pupil position parameter.
Model teaches an eye tracking model is parameterized by a pupil position parameter indicative of a pupil position of the eye of the user, and wherein the updating of the eye tracking model comprises updating a value of the pupil position parameter (Fig. 2, [0055-56, 0115-116, 0131], gaze estimation module 136 uses the image coordinates of the pupil center of eye 12).
It would have been obvious to one skilled in the art, before the effective filing date of the invention, to modify Robbin with Model such that the eye tracking model is parameterized by a pupil position parameter indicative of a pupil position of the eye of the user as Model teaches this improves the estimation of a person's point-of-gaze by taking into account head or head mounted device rotation (Model, [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865. The examiner can normally be reached Monday-Thursday, 10 AM - 6 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622